El Juez Asociado Se. PIeenández,
emitió la siguiente opinión del Tribunal.
El presente es un recurso de apelación interpuesto por Pablo Millán y Mogico contra sentencia del Tribunal de Dis-trito de Mayagüez que le condena por delito de seducción á *220la pena de nn año de presidio, que sufrirá en el Departa-mental, con trabajos forzados, ó quinientos dollars de mul-ta, y al pago de las costas. El apelante fné acusado debida-mente en tres de Setiembre del año próximo pasado, por el delito de que se ba becbo mérito, cometido del modo siguiente:
“El citado Pablo Millán y Mogiea, en los primeros dias del mes de Agosto de 1903, sedujo bajo promesa de matrimonio á la joven soltera y hasta entonces reputada por pura, Grilla Abad Zaragoza y Ramos, y tuvo con ella comercio carnal en el término municipal de Sabana Grrande.”
El acusado se declaró no culpable y solicitó ser juzgado por el Tribunal de Derecho. Celebrado el juicio en 13 de Abril del corriente año, declararon los testigos de la acusación y de la defensa, y el Tribunal, por unanimidad, dictó sentencia en 23 de Abril citado, en los términos que se dejan expuestos. Contra esa sentencia interpuso la representación del acu-sado recurso de apelación que le fué admitido, sin que en el record conste pliego de excepciones, ni en el acta del jui-cio se baya consignado excepción alguna, ni se baya alegado ante la Corte inferior, ni ante esta Corte, fundamento al-guno para sostener el recurso, al que se ba opuesto el Fiscal solicitando se declare sin lugar, con las costas á la parte recurrente.
Como se vé, no se ba planteado problema jurídico á resolver; y examinadas las copias del record, no aparece en ellas motivo alguno que aconseje la revocación ó modifica-ción de la sentencia apelada. Procede, pues, la confirma-ción de dicba sentencia, con las costas del recurso á cargo del apelante Pablo Millán y Mogiea.

Confirmada.

Jueces concurrentes, Sres. Presidente, Quiñones, y Aso-ciados, Figueras y MacLeary.
El Juez Asociado Sr. Sulzbacber no formó Tribunal en la vista de este caso.